     Case 2:16-cv-00720-JAM-AC Document 49 Filed 08/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MILORAD OLIC,                                      Case No. 2:16-cv-0720 JAM AC P
12
                                         Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   JEFFREY BEARD, et al.,
16                                    Defendants.
17

18         GOOD CAUSE APPEARING, Defendants Lizarraga and Payne’s request to modify the

19   dispositive motion deadline is GRANTED. The parties may file dispositive motions within

20   ninety days of this order.

21          SO ORDERED.
22   DATED: August 26, 2020
23

24

25

26

27

28
                                                    1
                                                              [Proposed] Order (2:16-cv-0720 JAM AC (PC))
